239 S.W.3d 658 (2007)
Melissa LANTZ, Appellant,
v.
MONSANTO CHEMICAL CO & Treasurer of Missouri, as Custodian of the Second Injury Fund, Respondent.
No. ED 89548.
Missouri Court of Appeals, Eastern District, Division Two.
December 4, 2007.
Kurt Wolfgram, St. Louis, MO, for appellant.
Edward Vokoun, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Melissa Lantz ("Claimant"), appeals a decision by the Labor and Industrial Relations Commission ("Commission") denying her benefits for permanent total disability.
In her sole point on appeal, Claimant asserts that the Commission erred in overruling her hearsay objection to the testimony of a vocational expert, which was based entirely on an unreliable labor market survey. Claimant contends that the statements made by the expert in a deposition testimony regarding a labor market survey she conducted, constituted hearsay. Claimant argues that although under proper circumstances surveys are admissible, the survey in this case was inaccurate and unreliable and as such, incompetent to serve as the basis for the expert's opinion. Claimant concludes that absent the disputed testimony, which she claims was given substantial deference by the Commission, the remainder of the evidence clearly demonstrates that she is permanently and totally disabled. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*659 We affirm the judgment pursuant to Rule 84.16(b).[1]
NOTES
[1]  Employer's motion to dismiss Claimant's appeal for Rule 84.04 violations, taken with the case, is denied.